Cardona, P.J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered June 26, 2007, convicting defendant upon his plea of guilty of the crimes of grand larceny in the third degree and criminal mischief in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to grand larceny in the third degree and criminal mischief in the second degree and thereafter was sentenced to the bargained-for prison term of l2/s to 5 years on the grand larceny charge and 2 to 6 years on the criminal mischief charge, said sentences to run consecutively. Defendant now appeals, contending that the imposition of consecutive sentences was harsh and excessive.
Contrary to defendant’s assertion, County Court was well aware of the underlying circumstances and potentially mitigating factors relative to sentencing, and our review of the record discloses “no abuse of discretion or extraordinary circumstance [s] warranting modification of the sentence in the interest of justice” (People v Rieder, 8 AD3d 757, 757-758 [2004], lv denied 3 NY3d 711 [2004]). Accordingly, the judgment of conviction is affirmed.
Mercure, Spain, Lahtinen and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.